MEMORANDUM **
Darlene M. Herron appeals pro se from the district court’s judgment for an ERISA plan administrator (“Hartford Life”), after a bench trial on the administrative record, in her action challenging the decision to discontinue her long-term disability benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the administrator’s decision where the benefit plan grants the administrator discretionary authority to determine eligibility for benefits. Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 963 (9th Cir.2006) (en banc); see Metro. Life Ins. Co. v. Glenn, — U.S.-, 128 S.Ct. 2343, 2350-51, 171 L.Ed.2d 299 (2008). We review for clear error the underlying findings of fact. Abatie, 458 F.3d at 962. We affirm.
The district court properly concluded that Hartford Life did not abuse its discretion by denying Herron’s claim for continued long-term disability benefits, because the administrative record contains evidence adequate to support a finding of no disability. See Jordan v. Northrop Grumman Corp. Welfare Benefit Plan, 370 F.3d 869, 875, 880-82 (9th Cir.2004).
The district court properly declined to consider evidence offered by Herron that was not in the administrative record. See Abatie, 458 F.3d at 970 (“[I]n general, a district court may review only the administrative record when considering whether the plan administrator abused its discretion!;.]”).
Herron’s remaining contentions are unavailing.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.